UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6740



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RICHARD TIRRELL TERRY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-97-
63-L, CA-98-2903-L)


Submitted:   August 3, 1999                 Decided:   August 19, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Tirrell Terry, Appellant Pro Se. Joyce Kallam McDonald, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Tirrell Terry seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We deny a certificate of appealability and dismiss the ap-

peal because we have already addressed all of Terry’s claims in his

prior appeal.   See United States v. Terry, No. 99-6228 (4th Cir.

June 22, 1999) (unpublished).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2